Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 25,
2009, between Pacwest Bancorp, a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 


ARTICLE I.


DEFINITIONS


 


1.1           DEFINITIONS.  FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH IN THIS SECTION 1.1:


 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Bank” shall have the meaning ascribed to such term in the Section 3.1(a).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or the State of California are authorized
or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Company Counsel” means Sullivan & Cromwell LLP, with offices located at 1888
Century Park East, Suite 2100, Los Angeles, California  90067.

 

“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any 401(k), stock or
option plan duly adopted for such purpose by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement; provided,
however, that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities, (c) securities
pursuant to stock splits, stock dividends or distributions, recapitalizations
and similar events affecting the Common Stock and (d) securities pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company; provided, however, that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or the holder of
assets in a business synergistic with the business of the Company; provided,
further, that, any such transaction shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

 

“Material Adverse Effect” means: (a) a material adverse effect on the Company’s
ability to perform in any material respect its obligations under any Transaction
Document, or (b) a material adverse effect on the results of operations, assets,
business or

 

2

--------------------------------------------------------------------------------


 

financial condition of the Company and its Subsidiaries, taken as a whole;
provided, however, that none of the following, in and of itself or themselves,
shall constitute a Material Adverse Effect:  (i) changes in the economy or
financial markets generally in the United States or changes that are the result
of acts of war or terrorism; (ii) changes that are the result of factors
generally affecting the banking industry in which the Company and its
Subsidiaries operate; and (iii) a decline in the price of the Company’s Common
Stock on the Trading Market; provided, that, the exception in this clause
(iii) shall not prevent or otherwise affect a determination that any change,
effect, circumstance or development underlying such decline has resulted in, or
contributed to, a Material Adverse Effect.

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Per Share Exercise Price” equals $20.20 (being 110% of the Per Share Purchase
Price), subject to adjustment as set forth in the Warrant.

 

“Per Share Purchase Price” equals $18.36, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
on or prior to the Closing Date.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the base prospectus filed with the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to or at the Closing.

 

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

 

“Registration Statement” means the effective registration statement, as amended,
filed with the Commission (File No. 333-159999), which registers the sale of the
Securities to the Purchasers.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

3

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Warrants” means, collectively, the Series A Common Stock greenshoe
warrants delivered to the Purchasers at the Closing in accordance with
Section 2.2(a) hereof, which shall be exercisable commencing on the Closing Date
and have a term of exercise equal to six months from the Closing Date, in the
form of Exhibit A attached hereto.

 

“Series B Warrants” means, collectively, the Series B Common Stock greenshoe
warrants delivered to the Purchasers at the Closing in accordance with
Section 2.2(a) hereof, which shall be exercisable commencing on the Closing Date
and have a term of exercise equal to one year from the Closing Date, in the form
of Exhibit A attached hereto.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount in cash
to be paid for the Shares and Warrants purchased hereunder as specified below
such Purchaser’s name on the signature page hereto executed by such Purchaser
and next to the heading “Subscription Amount,” in United States dollars.

 

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports, and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the Trading Market is open for trading.

 

4

--------------------------------------------------------------------------------


 

“Trading Market” means the Nasdaq Global Select Market, (or any successors
thereto).

 

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Wells Fargo Shareowner Services, the current transfer
agent of the Company, with a mailing address of P.O. Box 64874, St. Paul, MN
55164-0874 and a facsimile number of (651) 450-4078, and any successor transfer
agent of the Company.

 

“Warrants” means the Series A Warrants and the Series B Warrants.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“WS” means Weinstein Smith LLP, with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.

 


ARTICLE II.


PURCHASE AND SALE

 


2.1           CLOSING.  AT THE CLOSING, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES HERETO, THE COMPANY AGREES TO SELL,
AND THE PURCHASERS, SEVERALLY AND NOT JOINTLY, AGREE TO PURCHASE, (A) UP TO AN
AGGREGATE OF $50,000,000 SHARES AND (II) WARRANTS TO PURCHASE SUCH NUMBER OF
ADDITIONAL SHARES OF COMMON STOCK AS DETERMINED IN ACCORDANCE WITH
SECTION 2.2(A), AS TO EACH PURCHASER FOR SUCH SUBSCRIPTION AMOUNT AS IS
SPECIFIED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE HERETO.  AS SOON AS
PRACTICABLE, BUT IN NO EVENT MORE THAN 24 HOURS, AFTER THE SATISFACTION OR
WAIVER OF THE CONDITIONS SET FORTH IN SECTION 2.3 (OTHER THAN THOSE CONDITIONS
THAT BY THEIR NATURE ARE TO BE SATISFIED AT THE CLOSING BUT SUBJECT TO THE
FULFILLMENT OR WAIVER OF THOSE CONDITIONS), THE CLOSING SHALL OCCUR AT THE
OFFICES OF SULLIVAN & CROMWELL LLP, 1888 CENTURY PARK EAST, LOS ANGELES,
CALIFORNIA 90067, OR SUCH OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE. 
THE DATE ON WHICH THE CLOSING OCCURS IS REFERRED TO HEREIN AS THE “CLOSING
DATE.”


 


2.2           DELIVERIES.

 


(A)           ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

(II)           A LEGAL OPINION OF COMPANY COUNSEL, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-1 ATTACHED HERETO;

 

5

--------------------------------------------------------------------------------


 

(III)          A LEGAL OPINION OF JARED M. WOLFF, GENERAL COUNSEL TO THE
COMPANY, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 ATTACHED HERETO;

 

(IV)          A COPY OF THE IRREVOCABLE INSTRUCTIONS TO THE TRANSFER AGENT
INSTRUCTING THE TRANSFER AGENT TO DELIVER VIA THE DEPOSITORY TRUST COMPANY
DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (“DWAC”) THAT NUMBER OF SHARES EQUAL
TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE PER SHARE PURCHASE PRICE,
REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(V)           A SERIES A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO
PURCHASE UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF THE SHARES
ISSUABLE TO THE PURCHASER ON THE CLOSING DATE, WITH AN EXERCISE PRICE EQUAL TO
THE PER SHARE EXERCISE PRICE (SUCH WARRANT CERTIFICATE MAY BE DELIVERED WITHIN
THREE TRADING DAYS OF THE CLOSING DATE);

 

(VI)          A SERIES B WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO
PURCHASE UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF THE SHARES
ISSUABLE TO THE PURCHASER ON THE CLOSING DATE, WITH AN EXERCISE PRICE EQUAL TO
THE PER SHARE EXERCISE PRICE (SUCH WARRANT CERTIFICATE MAY BE DELIVERED WITHIN
THREE TRADING DAYS OF THE CLOSING DATE); AND

 

(VII)         THE PROSPECTUS AND PROSPECTUS SUPPLEMENT (WHICH MAY BE DELIVERED
IN ACCORDANCE WITH RULE 172 UNDER THE SECURITIES ACT).

 


(B)       ON OR PRIOR TO THE CLOSING DATE, EACH PURCHASER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER; AND

 

(II)           SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT AS SPECIFIED IN WRITING BY THE
COMPANY.

 


2.3           CLOSING CONDITIONS.


 


(A)           THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS, WHEN MADE AND ON THE
CLOSING DATE (UNLESS AS OF A SPECIFIC DATE THEREIN), OF THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS CONTAINED HEREIN;

 

(II)           THE PERFORMANCE IN ALL MATERIAL RESPECTS OF ALL OBLIGATIONS,
COVENANTS AND AGREEMENTS OF EACH PURCHASER HEREUNDER REQUIRED TO BE PERFORMED ON
OR PRIOR TO THE CLOSING DATE; AND

 

(III)          THE DELIVERY BY EACH PURCHASER OF THE ITEM SET FORTH IN
SECTION 2.2(B)(I) OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(B)       THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS HEREUNDER IN CONNECTION
WITH THE CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS, WHEN MADE AND ON THE
CLOSING DATE (UNLESS AS OF A SPECIFIC DATE THEREIN), OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN;

 

(II)           THE PERFORMANCE IN ALL MATERIAL RESPECTS OF ALL OBLIGATIONS,
COVENANTS AND AGREEMENTS OF THE COMPANY HEREUNDER REQUIRED TO BE PERFORMED AT OR
PRIOR TO THE CLOSING DATE; AND

 

(III)          THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN
SECTION 2.2(A)(I), (II) AND (III) OF THIS AGREEMENT.

 


ARTICLE III.


REPRESENTATIONS AND WARRANTIES


 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS
DISCLOSED IN REASONABLE DETAIL IN THE SEC REPORTS, THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO EACH PURCHASER AS OF THE DATE HEREOF:


 


(A)           SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SIGNIFICANT
SUBSIDIARIES (AS DEFINED IN RULE 1-02(W) OF REGULATION S-X) OF THE COMPANY ARE
SET FORTH IN THE SEC REPORTS.  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF
THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF PACIFIC WESTERN BANK, A
CALIFORNIA STATE-CHARTERED BANK (THE “BANK”), FREE AND CLEAR OF ANY LIENS, AND
ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE BANK ARE
VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND WERE ISSUED FREE OF
PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.


 


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND
USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OR DEFAULT OF
ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT AND, TO THE COMPANY’S ACTUAL KNOWLEDGE, NO PROCEEDING
HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING OR
SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER

 

7

--------------------------------------------------------------------------------


 


AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS
BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART
OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY, THE BOARD OF
DIRECTORS OR THE COMPANY’S STOCKHOLDERS IN CONNECTION THEREWITH OTHER THAN IN
CONNECTION WITH THE REQUIRED APPROVALS.  EACH TRANSACTION DOCUMENT TO WHICH IT
IS A PARTY HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY THE
COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW OR PUBLIC POLICY.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THE TRANSACTION DOCUMENTS, THE ISSUANCE AND SALE OF THE SECURITIES
AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
TO WHICH IT IS A PARTY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF
ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT,
CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY
DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION,
DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE
COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A
SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND
(III), SUCH AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(E)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS,
OTHER THAN: (I) THE FILINGS REQUIRED PURSUANT TO SECTION 4.2 OF THIS AGREEMENT,
(II) THE FILING WITH THE COMMISSION OF THE PROSPECTUS SUPPLEMENT,
(III) APPLICATION(S) TO THE TRADING MARKET FOR THE LISTING OF THE SECURITIES FOR
TRADING THEREON IN THE TIME AND MANNER REQUIRED THEREBY, (IV) SUCH FILINGS AS
ARE REQUIRED TO BE MADE UNDER APPLICABLE STATE SECURITIES LAWS AND (V) SUCH
CONSENTS, WAIVERS, AUTHORIZATIONS OR ORDERS, OR SUCH FILINGS, AS HAVE BEEN
OBTAINED OR MADE (COLLECTIVELY, THE “REQUIRED APPROVALS”).

 

8

--------------------------------------------------------------------------------


 


(F)            ISSUANCE OF THE SECURITIES; REGISTRATION.  THE SHARES AND
WARRANTS ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH
THE APPLICABLE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY
PAID AND, IN THE CASE OF THE SHARES, NONASSESSABLE, FREE AND CLEAR OF ALL LIENS
IMPOSED BY THE COMPANY.  THE WARRANT SHARES, WHEN ISSUED IN ACCORDANCE WITH THE
TERMS OF THE WARRANTS, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE,
FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED
FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK ISSUABLE PURSUANT TO THIS AGREEMENT AND THE WARRANTS.  THE REGISTRATION
STATEMENT WAS DECLARED EFFECTIVE UNDER THE SECURITIES ACT ON JUNE 30, 2009 AND
NO STOP ORDER PREVENTING OR SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR SUSPENDING OR PREVENTING THE USE OF THE PROSPECTUS HAS BEEN ISSUED
BY THE COMMISSION AND NO PROCEEDINGS FOR THAT PURPOSE HAVE, TO THE ACTUAL
KNOWLEDGE OF THE COMPANY, BEEN INSTITUTED OR ARE THREATENED BY THE COMMISSION. 
THE COMPANY, IF REQUIRED BY THE RULES AND REGULATIONS OF THE COMMISSION,
PROPOSES TO FILE THE PROSPECTUS SUPPLEMENT WITH THE COMMISSION PURSUANT TO
RULE 424(B).  AT THE TIME THE REGISTRATION STATEMENT AND ANY AMENDMENTS THERETO
BECAME EFFECTIVE, AT THE DATE OF THIS AGREEMENT AND AT THE CLOSING DATE, THE
REGISTRATION STATEMENT AND ANY AMENDMENTS THERETO CONFORMED OR WILL CONFORM IN
ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT AND DID NOT AND
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING; AND THE PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO, AT THE TIME THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO WAS
ISSUED AND AT THE CLOSING DATE, CONFORMED OR WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT AND DID NOT AND WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(G)           CAPITALIZATION.  THE CAPITALIZATION OF THE COMPANY IS
SUBSTANTIALLY AS SET FORTH IN THE PROSPECTUS SUPPLEMENT, AS UPDATED BY THE SEC
REPORTS.  AS OF THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT ISSUED ANY
CAPITAL STOCK SINCE ITS MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE
ACT, OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE
COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK TO
EMPLOYEES PURSUANT TO THE COMPANY’S EMPLOYEE STOCK PURCHASE PLANS AND PURSUANT
TO THE CONVERSION AND/OR EXERCISE OF COMMON STOCK EQUIVALENTS OUTSTANDING AS OF
THE DATE OF THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT.  NO
PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION,
OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  AS A RESULT OF THE PURCHASE AND SALE OF THE SECURITIES
OR PURSUANT TO EQUITY COMPENSATION PLANS OR AGREEMENTS FILED AS EXHIBITS TO THE
SEC REPORTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO
SUBSCRIBE FOR, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND TO ISSUE ADDITIONAL
SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS, IN EACH CASE ISSUED BY THE
COMPANY.  THE ISSUANCE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY
TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN
THE PURCHASERS) AND

 

9

--------------------------------------------------------------------------------


 


WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE
EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER ANY OF SUCH SECURITIES. ALL
OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH
OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  THERE ARE NO STOCKHOLDERS
AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE
COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE ACTUAL
KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH REQUIREMENTS TO FILE OR FURNISH, AS APPLICABLE, ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS UNDER THE SECURITIES
ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF,
FOR THE ONE YEAR PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW OR REGULATION TO FILE OR FURNISH, AS APPLICABLE,
SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN, TOGETHER WITH THE PROSPECTUS AND
THE PROSPECTUS SUPPLEMENT, BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC
REPORTS”) ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION OF SUCH TIME AND
HAS FILED OR FURNISHED, AS APPLICABLE, ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE EXCHANGE ACT, AS APPLICABLE, AND NONE OF THE SEC REPORTS, WHEN FILED OR
FURNISHED, AS APPLICABLE, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY HAS NEVER BEEN AN ISSUER
SUBJECT TO THE DISQUALIFICATION PROVISIONS SET FORTH IN RULE 144(I) UNDER THE
SECURITIES ACT.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
REPORTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS
INVOLVED (EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR
THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL STATEMENTS MAY NOT CONTAIN
ALL FOOTNOTES REQUIRED BY GAAP), AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND
FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL,
IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


 


(I)            MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABILITIES OR
DEVELOPMENTS.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR
DEVELOPMENT THAT HAS HAD OR THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT MATERIALLY ALTERED ITS METHOD
OF ACCOUNTING, (III) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR
DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK AND (IV) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION OR
COMPENSATION PLANS.

 

10

--------------------------------------------------------------------------------



 


(J)                                     LITIGATION.  THERE IS NO ACTION, SUIT,
INQUIRY, NOTICE OF VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE
ACTUAL KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY,
ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT,
ARBITRATOR, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY
(FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH
(I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY OF THE TRANSACTION DOCUMENTS OR THE SECURITIES OR (II) WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT IF THERE WERE AN UNFAVORABLE
DECISION.


 


(K)                                  LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE
EXISTS OR, TO THE ACTUAL KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO
ANY OF THE EMPLOYEES OF THE COMPANY WHICH WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(L)                                     COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY: (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS
OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE
COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER
OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN
WAIVED), (II) IS IN VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL BODY OR (III) IS OR HAS BEEN IN VIOLATION OF ANY
STATUTE, RULE, ORDINANCE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING,
WITHOUT LIMITATION, ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS APPLICABLE TO ITS
BUSINESS AND ALL SUCH LAWS THAT AFFECT THE ENVIRONMENT, EXCEPT IN EACH CASE AS
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(M)                               MATERIAL PERMITS.  THE COMPANY AND ITS
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT, EXCEPT WHERE SUCH
POTENTIAL REVOCATION OR MODIFICATION WOULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(N)                                 SARBANES-OXLEY.  THE COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS OF THE SARBANES-OXLEY
ACT OF 2002 WHICH ARE APPLICABLE TO IT AS OF THE DATE HEREOF AND OF THE CLOSING
DATE.


 


(O)                                 CERTAIN FEES.  EXCEPT AS SET FORTH IN THE
PROSPECTUS SUPPLEMENT, NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL
BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE PURCHASERS
SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS
MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS
SECTION 3.1(O) THAT MAY BE DUE FROM THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

11

--------------------------------------------------------------------------------


 


(P)                                 TRADING MARKET RULES.  THE ISSUANCE AND SALE
OF THE SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE
TRADING MARKET.


 


(Q)                                 INVESTMENT COMPANY. THE COMPANY IS NOT, AND
IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


(R)                                    REGISTRATION RIGHTS.  NO PERSON HAS ANY
RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT
OF ANY SECURITIES OF THE COMPANY.


 


(S)                                  LISTING AND MAINTENANCE REQUIREMENTS.  THE
COMMON STOCK IS REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT, AND
THE COMPANY HAS TAKEN NO ACTION DESIGNED TO, OR WHICH TO ITS ACTUAL KNOWLEDGE IS
LIKELY TO HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK
UNDER THE EXCHANGE ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE
COMMISSION IS CONTEMPLATING TERMINATING SUCH REGISTRATION.  THE COMPANY HAS NOT,
IN THE 12 MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM THE TRADING
MARKET THAT THE COMPANY IS NOT IN COMPLIANCE IN ANY MATERIAL RESPECT WITH THE
LISTING OR MAINTENANCE REQUIREMENTS OF THE TRADING MARKET.  THE COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL SUCH LISTING AND MAINTENANCE
REQUIREMENTS.


 


(T)                                    APPLICATION OF TAKEOVER PROTECTIONS.  THE
COMPANY AND THE BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION (OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF
INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO THE PURCHASERS SOLELY AS A
RESULT OF THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP
OF THE SECURITIES.


 


(U)                                 DISCLOSURE.  EXCEPT WITH RESPECT TO THE
MATERIAL TERMS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON
ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR
COUNSEL WITH ANY INFORMATION OTHER THAN THE SEC REPORTS, THE PROSPECTUS, THE
PROSPECTUS SUPPLEMENT AND ANY FREE WRITING PROSPECTUS PROVIDED TO THE
PURCHASERS.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY
ON THE FOREGOING REPRESENTATION IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.


 


(V)                                 NO INTEGRATED OFFERING. ASSUMING THE
ACCURACY OF THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.2, NEITHER THE COMPANY, NOR ANY OF ITS SUBSIDIARIES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE SECURITIES TO BE INTEGRATED
WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY APPLICABLE SHAREHOLDER
APPROVAL PROVISIONS OF THE TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.

 

12

--------------------------------------------------------------------------------


 


(W)                               ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE
OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS
IS ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO
THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.  THE
COMPANY FURTHER ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR
OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY AND NO ADVICE
HAS BEEN GIVEN BY ANY PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR
AGENTS IN CONNECTION WITH THE TRANSACTION DOCUMENTS.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY
AND ITS REPRESENTATIVES.


 


(X)                                   ACKNOWLEDGEMENT REGARDING PURCHASER’S
TRADING ACTIVITY.  ANYTHING IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE
CONTRARY NOTWITHSTANDING (EXCEPT FOR SECTIONS 3.2(G) AND 4.10 HEREOF), IT IS
UNDERSTOOD AND ACKNOWLEDGED BY THE COMPANY THAT: (I) NONE OF THE PURCHASERS HAVE
BEEN ASKED BY THE COMPANY TO AGREE, NOR HAS ANY PURCHASER AGREED, TO DESIST FROM
PURCHASING OR SELLING, LONG AND/OR SHORT, SECURITIES OF THE COMPANY, OR
“DERIVATIVE” SECURITIES BASED ON SECURITIES ISSUED BY THE COMPANY OR TO HOLD THE
SECURITIES FOR ANY SPECIFIED TERM; (II) PAST OR FUTURE OPEN MARKET OR OTHER
TRANSACTIONS BY ANY PURCHASER, SPECIFICALLY INCLUDING, WITHOUT LIMITATION, SHORT
SALES OR “DERIVATIVE” TRANSACTIONS, BEFORE OR AFTER THE CLOSING, MAY NEGATIVELY
IMPACT THE MARKET PRICE OF THE COMPANY’S PUBLICLY TRADED SECURITIES; (III) ANY
PURCHASER, AND COUNTERPARTIES IN “DERIVATIVE” TRANSACTIONS TO WHICH ANY SUCH
PURCHASER IS A PARTY, DIRECTLY OR INDIRECTLY, PRESENTLY MAY HAVE A “SHORT”
POSITION IN THE COMMON STOCK, AND (IV) EACH PURCHASER SHALL NOT BE DEEMED TO
HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM’S LENGTH COUNTERPARTY IN ANY
“DERIVATIVE” TRANSACTION.  THE COMPANY FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT
(Y) ONE OR MORE PURCHASERS MAY ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES
DURING THE PERIOD THAT THE SECURITIES ARE OUTSTANDING, INCLUDING, WITHOUT
LIMITATION, DURING THE PERIODS THAT THE VALUE OF THE WARRANT SHARES DELIVERABLE
WITH RESPECT TO SECURITIES ARE BEING DETERMINED, AND (Z) SUCH HEDGING ACTIVITIES
(IF ANY) COULD REDUCE THE VALUE OF THE EXISTING STOCKHOLDERS’ EQUITY INTERESTS
IN THE COMPANY AT AND AFTER THE TIME THAT THE HEDGING ACTIVITIES ARE BEING
CONDUCTED.  THE COMPANY ACKNOWLEDGES THAT SUCH AFOREMENTIONED HEDGING ACTIVITIES
DO NOT CONSTITUTE A BREACH OF ANY OF THE TRANSACTION DOCUMENTS.


 


(Y)                                 REGULATION M COMPLIANCE.  THE COMPANY HAS
NOT, AND TO ITS ACTUAL KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN,
DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO
FACILITATE THE SALE OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR,
PURCHASED, OR, PAID ANY COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE
SECURITIES, OR (III) DURING THE TIME THAT SUCH ACTIVITY WOULD BE PROHIBITED
UNDER REGULATION M AS A RESULT OF THE ISSUANCE AND SALE OF THE SECURITIES
CONTEMPLATED HEREBY, PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY, OTHER THAN,
IN THE CASE OF CLAUSES (II) AND (III), COMPENSATION PAID TO THE COMPANY’S
PLACEMENT AGENT IN CONNECTION WITH THE PLACEMENT OF THE SECURITIES.

 

13

--------------------------------------------------------------------------------


 


EACH PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY DOES NOT MAKE AND HAS
NOT MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.1.


 


3.2                                 REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.  EACH PURCHASER, FOR ITSELF AND FOR NO OTHER PURCHASER, HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY AS OF THE DATE HEREOF:


 


(A)                                  ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS
EITHER AN INDIVIDUAL OR AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT,
CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR SIMILAR ACTION, AS APPLICABLE, ON THE
PART OF SUCH PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS
BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING
OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT: (I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS
LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE
RELIEF OR OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND
CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(B)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION
BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY TO WHICH IT IS A PARTY
DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF SUCH
PURCHASER’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF SUCH PURCHASER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME
OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT
(EVIDENCING A PURCHASER DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH SUCH
PURCHASER IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF SUCH PURCHASER IS
BOUND OR AFFECTED, OR (III) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY LAW,
RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF
ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH SUCH PURCHASER IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF SUCH PURCHASER IS BOUND OR AFFECTED EXCEPT IN THE CASE OF
EACH OF CLAUSES (II) AND (III), SUCH AS WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT ON SUCH PURCHASER’S ABILITY TO PERFORM IN ANY MATERIAL
RESPECT ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENTS.

 

14

--------------------------------------------------------------------------------


 


(C)                                  FILINGS, CONSENTS AND APPROVALS.  NEITHER
SUCH PURCHASER NOR ANY OF ITS AFFILIATES OR RELATED COMPANIES IS REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION, APPROVAL OR ORDER OF, GIVE ANY NOTICE
TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE,
LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON (INCLUDING, WITHOUT
LIMITATION, ANY APPROVAL, NOTICE AND/OR FILING WITH FEDERAL OR STATE BANK
REGULATORY AUTHORITIES, UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENT ACT OF
1976, AS AMENDED, OR OTHERWISE) IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTION DOCUMENTS, OTHER THAN, TO THE
EXTENT SUCH PURCHASER’S BENEFICIAL OWNERSHIP OF SHARES OF COMMON STOCK
(DETERMINED IN ACCORDANCE WITH IN ACCORDANCE WITH THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER) AFTER GIVING EFFECT TO THE
PURCHASE AND SALE TO ALL PURCHASERS CONTEMPLATED HEREBY, WOULD EXCEED 5%, THE
FILING WITH THE COMMISSION OF A SCHEDULE 13G WITH RESPECT TO ITS PURCHASE OF
SECURITIES HEREUNDER.


 


(D)                                 INDEPENDENT INVESTMENT DECISION.  SUCH
PURCHASER (I) IS NOT AFFILIATED WITH ANY OTHER PURCHASER, INVESTOR OR PROPOSED
INVESTOR IN THE COMPANY, (II) REACHED ITS DECISION TO INVEST IN THE COMPANY
INDEPENDENTLY FROM EACH OTHER PURCHASER, INVESTOR OR PROPOSED INVESTOR IN THE
COMPANY, AND (III) HAS ENTERED INTO NO AGREEMENTS WITH THE OTHER PURCHASERS,
INVESTORS OR PROPOSED INVESTORS IN THE COMPANY FOR THE PURPOSE OF CONTROLLING
THE COMPANY.


 


(E)                                  OWN ACCOUNT.  SUCH PURCHASER IS ACQUIRING
THE SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF IN VIOLATION OF
THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW, HAS NO PRESENT
INTENTION OF DISTRIBUTING ANY OF SUCH SECURITIES IN VIOLATION OF THE SECURITIES
ACT OR ANY APPLICABLE STATE SECURITIES LAW AND HAS NO DIRECT OR INDIRECT
ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER PERSONS TO DISTRIBUTE OR REGARDING
THE DISTRIBUTION OF SUCH SECURITIES IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW (THIS REPRESENTATION AND WARRANTY NOT LIMITING
SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS).  SUCH PURCHASER IS ACQUIRING THE SECURITIES
HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS, SOLELY FOR THE PURPOSE OF
PASSIVE INVESTMENT, AND HAS NO PRESENT OR FUTURE PLAN OR INTENT TO CONTROL THE
COMPANY, TO INFLUENCE THE MANAGEMENT OR BOARD OF DIRECTORS OF THE COMPANY OR TO
TAKE ANY OTHER ACTION THAT WOULD REQUIRE SUCH PURCHASER TO FILE A SCHEDULE 13D
WITH RESPECT TO ANY SECURITIES OF THE COMPANY.


 


(F)                                    PURCHASER STATUS.  AT THE TIME SUCH
PURCHASER WAS OFFERED THE SECURITIES, IT WAS, AND AS OF THE DATE HEREOF IT IS,
AND ON EACH DATE ON WHICH IT EXERCISES ANY WARRANTS, IT WILL BE EITHER: (I) AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR
(A)(8) UNDER THE SECURITIES ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT
REQUIRED TO BE REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE
ACT.


 


(G)                                 EXPERIENCE OF SUCH PURCHASER.  SUCH
PURCHASER, EITHER ALONE OR TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT
IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT
IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.

 

15

--------------------------------------------------------------------------------


 


(H)                                 INFORMATION.  SUCH PURCHASER AND ITS
ADVISORS, IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE
BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY, AND
MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES, THAT HAVE BEEN
REQUESTED BY SUCH PURCHASER OR ITS ADVISORS, IF ANY.  SUCH PURCHASER
ACKNOWLEDGES AND UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A
SIGNIFICANT DEGREE OF RISK.


 


(I)                                     CERTAIN TRANSACTIONS AND
CONFIDENTIALITY.  OTHER THAN CONSUMMATING THE TRANSACTIONS CONTEMPLATED
HEREUNDER, SUCH PURCHASER HAS NOT, NOR HAS ANY PERSON ACTING ON BEHALF OF OR
PURSUANT TO ANY UNDERSTANDING WITH SUCH PURCHASER, DIRECTLY OR INDIRECTLY
EXECUTED ANY PURCHASES OR SALES, INCLUDING SHORT SALES, OF THE SECURITIES OF THE
COMPANY DURING THE PERIOD COMMENCING AS OF THE TIME THAT SUCH PURCHASER FIRST
BECAME AWARE OF THE PROPOSED TRANSACTIONS CONTEMPLATED HEREUNDER AND ENDING
IMMEDIATELY PRIOR TO THE EXECUTION HEREOF.  NOTWITHSTANDING THE FOREGOING, IN
THE CASE OF A PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY
SEPARATE PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S ASSETS
AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS
MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER’S
ASSETS, THE REPRESENTATION SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE
PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT
DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  OTHER THAN TO
OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).
NOTWITHSTANDING THE FOREGOING, FOR AVOIDANCE OF DOUBT, NOTHING CONTAINED HEREIN
SHALL CONSTITUTE A REPRESENTATION OR WARRANTY, OR PRECLUDE ANY ACTIONS, WITH
RESPECT TO THE IDENTIFICATION OF THE AVAILABILITY OF, OR SECURING OF, AVAILABLE
SHARES TO BORROW IN ORDER TO EFFECT SHORT SALES OR SIMILAR TRANSACTIONS IN THE
FUTURE.


 


THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH PURCHASER DOES NOT MAKE OR HAS NOT
MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 


4.1                                 WARRANT SHARES.  IF ALL OR ANY PORTION OF A
WARRANT IS EXERCISED AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT
TO COVER THE ISSUANCE OF THE WARRANT SHARES OR IF THE WARRANT IS EXERCISED VIA
CASHLESS EXERCISE, THE WARRANT SHARES ISSUED PURSUANT TO ANY SUCH EXERCISE SHALL
BE ISSUED FREE OF ALL LEGENDS.  IF AT ANY TIME FOLLOWING THE DATE HEREOF THE
REGISTRATION STATEMENT (OR ANY SUBSEQUENT REGISTRATION STATEMENT REGISTERING THE
SALE OF THE WARRANT SHARES) IS NOT EFFECTIVE OR IS NOT OTHERWISE AVAILABLE FOR
THE SALE OF THE WARRANT SHARES, THE COMPANY SHALL IMMEDIATELY NOTIFY THE HOLDERS
OF THE WARRANTS IN WRITING THAT SUCH REGISTRATION STATEMENT IS NOT THEN
EFFECTIVE AND THEREAFTER SHALL PROMPTLY NOTIFY SUCH HOLDERS WHEN THE
REGISTRATION STATEMENT IS EFFECTIVE AGAIN AND AVAILABLE FOR THE SALE OF THE
WARRANT SHARES (IT BEING UNDERSTOOD AND AGREED THAT THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF THE COMPANY TO ISSUE, OR ANY PURCHASER TO SELL, ANY OF THE
WARRANT SHARES IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS).  THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO KEEP A REGISTRATION
STATEMENT (INCLUDING THE REGISTRATION STATEMENT) REGISTERING THE ISSUANCE OF THE
WARRANT SHARES EFFECTIVE DURING THE TERM OF THE WARRANTS.  ADDITIONALLY, UNTIL
THE WARRANTS HAVE EXPIRED (OR HAVE BEEN EARLIER EXERCISED), THE COMPANY
COVENANTS TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.

 

16

--------------------------------------------------------------------------------


 


4.2                                 SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE
COMPANY SHALL, BEFORE THE OPENING OF TRADING ON THE TRADING MARKET ON THE
TRADING DAY IMMEDIATELY FOLLOWING THE DATE HEREOF, ISSUE A PRESS RELEASE
DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
COMPANY SHALL, WITHIN FOUR BUSINESS DAYS FOLLOWING THE DATE HEREOF, FILE A
CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND INCLUDING THE TRANSACTION DOCUMENTS AS EXHIBITS
THERETO.  FROM AND AFTER THE ISSUANCE OF SUCH PRESS RELEASE, THE COMPANY SHALL
HAVE PUBLICLY DISCLOSED ALL MATERIAL, NON-PUBLIC INFORMATION DELIVERED TO ANY OF
THE PURCHASERS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR
INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY
REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER, EXCEPT (A) AS REQUIRED BY FEDERAL SECURITIES LAW IN CONNECTION WITH
THE FILING OF FINAL TRANSACTION DOCUMENTS (INCLUDING SIGNATURE PAGES THERETO)
WITH THE COMMISSION AND (B) TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW, BY
TRADING MARKET RULES OR REGULATIONS OR PURSUANT TO AN INVESTIGATION CONDUCTED BY
THE FINANCIAL INDUSTRY REGULATORY AUTHORITY, IN WHICH CASE THE COMPANY SHALL, TO
THE EXTENT PERMISSIBLE AND PRACTICABLE, PROVIDE THE PURCHASERS WITH PRIOR NOTICE
OF SUCH DISCLOSURE PERMITTED UNDER THIS CLAUSE (B).


 


4.3                                 NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT
TO THE MATERIAL TERMS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY COVENANTS AND AGREES THAT NEITHER IT, NOR ANY
OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR
COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL
NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED
A WRITTEN AGREEMENT WITH THE COMPANY REGARDING THE CONFIDENTIALITY AND USE OF
SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER
SHALL BE RELYING ON THE FOREGOING COVENANT IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.


 


4.4                                 USE OF PROCEEDS.  THE COMPANY SHALL USE THE
NET PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER AS SET FORTH IN THE
PROSPECTUS SUPPLEMENT.


 


4.5                                 INDEMNIFICATION.  SUBJECT TO THE PROVISIONS
OF THIS SECTION 4.5 AND TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL
INDEMNIFY AND HOLD EACH PURCHASER AND ITS DIRECTORS, OFFICERS, SHAREHOLDERS,
MEMBERS, PARTNERS, EMPLOYEES, AGENTS AND CONTROLLING PERSONS (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT) (EACH, A
“PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, DAMAGES, COSTS
AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS
AND REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION THAT ANY SUCH
PURCHASER PARTY MAY SUFFER OR INCUR DUE TO A CLAIM BY A THIRD PARTY AS A RESULT
OF OR RELATING TO ANY ACTION INSTITUTED AGAINST A PURCHASER PARTY BY ANY
STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF SUCH PURCHASER, WITH
RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS,
EXCEPT TO THE EXTENT THAT THAT A LOSS, LIABILITY, DAMAGE, COST OR EXPENSE IS
ATTRIBUTABLE TO A BREACH OF SUCH PURCHASER’S REPRESENTATIONS, WARRANTIES OR
COVENANTS UNDER THE TRANSACTION DOCUMENTS OR ANY AGREEMENTS OR UNDERSTANDINGS

 

17

--------------------------------------------------------------------------------


 


SUCH PURCHASER MAY HAVE WITH SUCH STOCKHOLDER OR ANY VIOLATIONS BY SUCH
PURCHASER OF STATE OR FEDERAL SECURITIES LAWS OR ANY CONDUCT BY SUCH PURCHASER
WHICH CONSTITUTES FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MALFEASANCE. 
IF ANY CLAIM, ACTION OR PROCEEDING SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY
IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING; PROVIDED, HOWEVER,
THAT THE FAILURE TIMELY TO GIVE SUCH NOTICE SHALL AFFECT THE RIGHTS OF SUCH
PURCHASER PARTY HEREUNDER ONLY TO THE EXTENT THAT SUCH FAILURE HAS A MATERIAL
PREJUDICIAL EFFECT ON THE DEFENSES OR OTHER RIGHTS AVAILABLE TO THE COMPANY WITH
RESPECT TO SUCH CLAIM, ACTION OR PROCEEDING.  AT THE ELECTION OF THE COMPANY,
THE COMPANY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF
ITS OWN CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY.  ANY PURCHASER
PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH CLAIM, ACTION
OR PROCEEDING AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE
EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE
COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF
TIME TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH CLAIM, ACTION
OR PROCEEDING THERE IS, IN THE REASONABLE OPINION OF COUNSEL, A MATERIAL
CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE
POSITION OF SUCH PURCHASER PARTY, IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE
FOR THE REASONABLE FEES AND EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL. 
THE COMPANY WILL HAVE THE EXCLUSIVE RIGHT TO SETTLE ANY CLAIM, ACTION OR
PROCEEDING; PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT SETTLE ANY SUCH CLAIM,
ACTION OR PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER PARTY,
WHICH WILL NOT BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT SUCH
CONSENT SHALL NOT BE REQUIRED IF THE SETTLEMENT INCLUDES A FULL AND
UNCONDITIONAL RELEASE FROM ALL LIABILITY ARISING OR THAT MAY ARISE OUT OF SUCH
CLAIM OR PROCEEDING AND DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY PURCHASER PARTY.


 


4.6                                 RESERVATION OF COMMON STOCK. AS OF THE DATE
HEREOF, THE COMPANY HAS RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND
KEEP AVAILABLE AT ALL TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF
SHARES OF COMMON STOCK FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES
PURSUANT TO THIS AGREEMENT AND WARRANT SHARES PURSUANT TO ANY EXERCISE OF THE
WARRANTS.


 


4.7                                 LISTING OF COMMON STOCK. THE COMPANY HEREBY
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO LIST OR QUOTE ALL OF THE SHARES
AND WARRANT SHARES ON THE TRADING MARKET AND PROMPTLY SECURE THE LISTING OF ALL
OF THE SHARES AND WARRANT SHARES ON THE TRADING MARKET.  THE COMPANY FURTHER
AGREES, IF THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER
TRADING MARKET, IT WILL THEN INCLUDE IN SUCH APPLICATION ALL OF THE SHARES AND
WARRANT SHARES, AND WILL TAKE SUCH OTHER ACTION AS IS REASONABLY NECESSARY TO
CAUSE ALL OF THE SHARES AND WARRANT SHARES TO BE LISTED OR QUOTED ON SUCH OTHER
TRADING MARKET AS PROMPTLY AS POSSIBLE.


 


4.8                                 SUBSEQUENT EQUITY SALES.


 


(A)                      FROM THE DATE HEREOF UNTIL 30 DAYS AFTER THE CLOSING
DATE, NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL ISSUE, ENTER INTO ANY
AGREEMENT TO ISSUE OR ANNOUNCE THE ISSUANCE OR PROPOSED ISSUANCE OF ANY SHARES
OF COMMON STOCK OR COMMON STOCK EQUIVALENTS.

 

18

--------------------------------------------------------------------------------


 


(B)                     NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.8 SHALL
NOT APPLY IN RESPECT OF AN EXEMPT ISSUANCE.


 


4.9                                 EQUAL TREATMENT OF PURCHASERS.  PRIOR TO THE
CLOSING DATE, NO CONSIDERATION (INCLUDING ANY MODIFICATION OF ANY TRANSACTION
DOCUMENT) SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER
OR MODIFICATION OF ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE
SAME CONSIDERATION IS ALSO OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION
DOCUMENTS.  FOR CLARIFICATION PURPOSES, THIS PROVISION CONSTITUTES A SEPARATE
RIGHT GRANTED TO EACH PURCHASER BY THE COMPANY AND NEGOTIATED SEPARATELY BY EACH
PURCHASER, AND IS INTENDED FOR THE COMPANY TO TREAT THE PURCHASERS AS A CLASS
AND SHALL NOT IN ANY WAY BE CONSTRUED AS THE PURCHASERS ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO THE PURCHASE, DISPOSITION OR VOTING OF SECURITIES OR
OTHERWISE.


 


4.10                           CERTAIN TRANSACTIONS AND CONFIDENTIALITY. EACH
PURCHASER, SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT
NEITHER IT NOR ANY AFFILIATE ACTING ON ITS BEHALF OR PURSUANT TO ANY
UNDERSTANDING WITH IT WILL EXECUTE ANY PURCHASES OR SALES, INCLUDING SHORT SALES
OF ANY OF THE COMPANY’S SECURITIES DURING THE PERIOD COMMENCING WITH THE
EXECUTION OF THIS AGREEMENT AND ENDING AT SUCH TIME THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED PURSUANT TO THE
INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.2.  EACH PURCHASER, SEVERALLY
AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT UNTIL SUCH TIME AS THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.2, SUCH
PURCHASER WILL MAINTAIN THE CONFIDENTIALITY OF THE EXISTENCE AND TERMS OF THIS
TRANSACTION.  NOTWITHSTANDING THE FOREGOING AND NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY EXPRESSLY ACKNOWLEDGES
AND AGREES THAT (I) NO PURCHASER MAKES ANY REPRESENTATION, WARRANTY OR COVENANT
HEREBY THAT IT WILL NOT ENGAGE IN EFFECTING TRANSACTIONS IN ANY SECURITIES OF
THE COMPANY AFTER THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE FIRST PUBLICLY ANNOUNCED PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED
IN SECTION 4.2, (II) NO PURCHASER SHALL BE RESTRICTED OR PROHIBITED FROM
EFFECTING ANY TRANSACTIONS IN ANY SECURITIES OF THE COMPANY IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS FROM AND AFTER THE TIME THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED PURSUANT TO THE
INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.2 AND (III) NO PURCHASER SHALL
HAVE ANY DUTY OF CONFIDENTIALITY TO THE COMPANY OR ITS SUBSIDIARIES AFTER THE
ISSUANCE OF THE INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.2. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PURCHASER THAT IS A
MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE
SEPARATE PORTIONS OF SUCH PURCHASER’S ASSETS AND THE PORTFOLIO MANAGERS HAVE NO
DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY THE PORTFOLIO MANAGERS
MANAGING OTHER PORTIONS OF SUCH PURCHASER’S ASSETS, THE COVENANT SET FORTH ABOVE
SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO
MANAGER THAT MADE THE INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY
THIS AGREEMENT.


 


4.11                           DELIVERY OF WARRANTS AFTER CLOSING.  THE COMPANY
SHALL DELIVER, OR CAUSE TO BE DELIVERED, THE RESPECTIVE WARRANT CERTIFICATES
PURCHASED BY EACH PURCHASER TO SUCH PURCHASER WITHIN THREE TRADING DAYS OF THE
CLOSING DATE.


 


4.12                           COOPERATION.  THE COMPANY AND EACH OF THE
PURCHASERS SHALL REASONABLY COOPERATE AND USE THEIR RESPECTIVE COMMERCIALLY
REASONABLE EFFORTS TO PROVIDE ANY INFORMATION REASONABLY REQUESTED BY THE OTHER
PARTIES HERETO WITH RESPECT TO SUCH FILINGS AND OTHER DISCLOSURES AS MAY BE
NECESSARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19

--------------------------------------------------------------------------------


 


ARTICLE V.
MISCELLANEOUS


 


5.1                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED BY (I) ANY PURCHASER, AS TO SUCH PURCHASER’S OBLIGATIONS HEREUNDER
ONLY AND WITHOUT ANY EFFECT WHATSOEVER ON THE OBLIGATIONS BETWEEN THE COMPANY
AND THE OTHER PURCHASERS, OR (II) BY THE COMPANY, IN EACH CASE, BY WRITTEN
NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT BEEN CONSUMMATED ON OR
BEFORE AUGUST 28, 2009; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION WILL AFFECT
THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR PARTIES),
FOR WHICH PURPOSE THE PROVISIONS OF SECTION 4.5 SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH THE PROVISIONS AND LIMITATIONS THEREOF.


 


5.2                                 FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET
FORTH IN THE TRANSACTION DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE
FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF
ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY
SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED
IN CONNECTION WITH THE DELIVERY OF ANY SECURITIES TO THE PURCHASERS.


 


5.3                                 ENTIRE AGREEMENT.  THE TRANSACTION
DOCUMENTS, TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, THE PROSPECTUS AND
THE PROSPECTUS SUPPLEMENT, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF:
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO PRIOR TO 5:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT
TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE
PAGES ATTACHED HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:30 P.M.
(NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE SECOND (2ND) TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.


 


5.5                                 AMENDMENTS; WAIVERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED, MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN
INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND, PRIOR TO THE
CLOSING, THE PURCHASERS HOLDING AT LEAST A MAJORITY IN INTEREST OF THE SHARES
THEN OUTSTANDING (WHICH AMENDMENT SHALL BE BINDING ON ALL PURCHASERS) OR, IN THE
CASE OF A WAIVER OR AN AMENDMENT FOLLOWING THE CLOSING, BY THE PARTY AGAINST
WHOM ENFORCEMENT OF ANY SUCH WAIVED PROVISION IS SOUGHT OR TO BE BOUND BY SUCH
AMENDMENT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF ANY PARTY TO
EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.

 

20

--------------------------------------------------------------------------------


 


5.6           HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.


 


5.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
NO PARTY MAY ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, IN THE CASE OF A PROPOSED
ASSIGNMENT BY A PURCHASER, OR EACH PURCHASER, IN THE CASE OF A PROPOSED
ASSIGNMENT BY THE COMPANY (OTHER THAN BY MERGER, CONSOLIDATION OR SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS).


 


5.8           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.5.


 


5.9           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  IF ANY PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS OF THE TRANSACTION DOCUMENTS, THEN, IN ADDITION TO THE OBLIGATIONS OF
THE COMPANY UNDER SECTION 4.5, THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


5.10         SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
SHALL EXPIRE ON THE DATE THAT IS THE 6 MONTH ANNIVERSARY OF THE CLOSING DATE.


 


5.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.

 


5.12         SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.

 

21

--------------------------------------------------------------------------------


 


5.13         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) ANY OF
THE OTHER TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT,
ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT
TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN
SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME
UPON WRITTEN NOTICE TO THE COMPANY WITHIN TWO BUSINESS DAYS OF THE COMPANY’S
FAILURE TO PERFORM, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART
WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS; PROVIDED, HOWEVER, THAT IN
THE CASE OF A RESCISSION OF AN EXERCISE OF A WARRANT, THE APPLICABLE PURCHASER
SHALL BE REQUIRED TO RETURN ANY SHARES OF COMMON STOCK SUBJECT TO ANY SUCH
RESCINDED EXERCISE NOTICE CONCURRENTLY WITH THE RETURN TO SUCH PURCHASER OF THE
AGGREGATE EXERCISE PRICE PAID TO THE COMPANY FOR SUCH SHARES AND THE RESTORATION
OF SUCH PURCHASER’S RIGHT TO ACQUIRE SUCH SHARES PURSUANT TO SUCH PURCHASER’S
WARRANT (INCLUDING, ISSUANCE OF A REPLACEMENT WARRANT CERTIFICATE EVIDENCING
SUCH RESTORED RIGHT).


 


5.14         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION
THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
CUSTOMARY AND REASONABLE INDEMNITY OR SECURITY, IF REQUESTED.  THE APPLICANT FOR
A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY
REASONABLE THIRD-PARTY COSTS (INCLUDING CUSTOMARY INDEMNITY) ASSOCIATED WITH THE
ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


5.15         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE UNDER
THE TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREE TO WAIVE AND
NOT TO ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE
DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


5.16         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.

 

22

--------------------------------------------------------------------------------


 


5.17         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EXCEPT AS SET FORTH IN SECTION 5.5, EACH PURCHASER SHALL
BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS INCLUDING, WITHOUT
LIMITATION, THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO
BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  EACH
PURCHASER HAS BEEN REPRESENTED BY ITS OWN SEPARATE LEGAL COUNSEL IN THEIR REVIEW
AND NEGOTIATION OF THE TRANSACTION DOCUMENTS.  FOR REASONS OF ADMINISTRATIVE
CONVENIENCE ONLY, EACH PURCHASER AND ITS RESPECTIVE COUNSEL HAVE CHOSEN TO
COMMUNICATE WITH THE COMPANY THROUGH WS.  WS DOES NOT REPRESENT ANY OF THE
PURCHASERS AND ONLY REPRESENTS RODMAN & RENSHAW, LLC, THE PLACEMENT AGENT. THE
COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME TERMS AND
TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT WAS
REQUIRED OR REQUESTED TO DO SO BY ANY OF THE PURCHASERS.


 


5.18         SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


5.19         CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION
DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO. IN
ADDITION, EACH AND EVERY REFERENCE TO SHARE PRICES AND SHARES OF COMMON STOCK IN
ANY TRANSACTION DOCUMENT SHALL BE SUBJECT TO ADJUSTMENT FOR REVERSE AND FORWARD
STOCK SPLITS, STOCK DIVIDENDS, STOCK COMBINATIONS AND OTHER SIMILAR TRANSACTIONS
OF THE COMMON STOCK THAT OCCUR AFTER THE DATE OF THIS AGREEMENT.


 


5.20         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

PACWEST BANCORP

 

Address for Notice:

 

 

10250 Constellation Blvd, Suite 1640

 

 

Los Angeles, CA 90067

 

 

Attention: General Counsel

 

 

 

 

 

 

 

By:

 

 

Fax: (310) 201-0498

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

 

 

1888 Century Park East
Los Angeles, California 90067

 

 

Attention: Patrick Brown

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

24

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO PACW SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser:

 

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

Email Address of Authorized Signatory:

 

 

 

 

Facsimile Number of Authorized Signatory:

 

 

 

 

Address for Notice of Purchaser:

 

 

 

 

Address for Delivery of certificated Securities for Purchaser (if not same as
address for notice):

 

 

Information for Delivery of uncertificated Securities by DWAC:

 

Account Number:

Account Name:

DTC Number:

 

Subscription Amount: $

Shares:

Warrant Shares:

Purchaser elects the following beneficial ownership blocker in the Warrant:
       4.99%/          9.99%

 

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

25

--------------------------------------------------------------------------------